DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Formal Matters
Applicant’s arguments in the reply filed on February 23, 2022 are acknowledged and have been fully considered. Claims 1-47 are pending.  Claims 1-16 are under consideration in the instant office action. Claims 17-47 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention and/or species, there being no allowable generic or linking claims. Applicant’s arguments did not overcome the rejections under 35 USC 103 for reasons set forth in the previous office action and herein below.
Rejections Maintained
Claim Rejections - 35 USC § 103
      	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained through the invention is not identically taught or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

	This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later 
	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness


Claims 1-16 remain rejected under 35 U.S.C. 103 as being unpatentable over Raposo et al. (Pharm Dev Technol, 2014; 19(4): 417–429), Tegeli et al. (International Journal of Drug Formulation & Research Jan-Feb. 2011, Vol. 2 (1), 52-63), Bonda et al. (US 2015/0093343).
Note: The claims are examined with respect to the elected species acrylates/C 10-30 Alkyl acrylate crosspolymer as the acrylic polymer type; sodium hydroxide in water as the basic solution; ethylhexyl olivate as hydrophobic continuous phase; sorbitan oleate as an emulsifier; and polyglyceryl-5 oleate as an inverting agent.
Applicant Claims

Applicant claims a cold processed emulsifier composition.
Determination of the Scope and Content of the Prior Art (MPEP §2141.01)
Raposo et al. teach in the title Cold processed oil-in-water emulsions for dermatological purpose: formulation design and structure analysis. Raposo et al. teach 

    PNG
    media_image1.png
    589
    1215
    media_image1.png
    Greyscale

 Raposo et al. teach in the abstract the aim of this work is to develop, optimize and characterize cold process emulsions that are stable at acidic pH. The main surfactant was selected according to the hydrophilic lipophilic balance (HLB) concept and surface tension, whereas polymers were selected by viscoelastic measurements and analytical centrifugation. It was showed that the inclusion of methyl vinyl ether/maleic anhydride copolymer crosslinked with decadiene (PVM/MA) increased the storage modulus (G0) of the gels (23.9–42.1 Pa) two-fold and the droplet migration decreased from 3.66% to 0.95%/h. Cetrimide was selected as a preservative based on its microbiological results and additional contribution to the stability of the emulsions. Four emulsions were developed that differed by the co-emulsifier used (PEG-20 glyceril laurate and polyglyceryl-4-isostearate) and the glycol (2-methyl-2,4-pentanediol and ethoxydiglycol). Viscoelastic measurements and droplet size/microscopic analysis showed that the structure of PEG-20 glyceril laurate emulsion (76.0 Pa.s at 0.01 Hz and 32.9_3.7 mm, respectively) was stronger compared to polyglyceryl-4-isostearate Pa.s at 0.01 Hz and 37.8_15.7 mm, respectively). Differential scanning calorimetry (DSC) results were in accordance with the latter and showed that PEG-20 glyceril laurate with 2-methyl-2,4-pentanediol corresponded to 
Raposo et al. teach in preparation of o/w cold processes emulsions section that the oil-in-water (o/w) emulsions were prepared, initially, at room temperature of an oil liquid phase (19 g), achieved by dissolving the polymer modified silicone surfactant and co-emulsifiers (hexyldecyl laurate (PGL) or propylene glycol isostearate (PGIS)) in the oils (alkyl benzoate and IPM) and mixing (Helipath_ 130 rpm) for about 30 min. Next, an aqueous phase (81 g) was prepared at room temperature by dispersing the aqueous thickening agents (HPMC and PVM/MA) in water. The cetrimide and the glycol (ethoxydiglycol or pentanediol) were added to the aqueous solution and the resulting mixture was homogenized until a clear homogeneous gel was achieved. The emulsification phase was performed at room temperature by slowly adding the oil phase to the aqueous phase with high shear mixing at a rate about 12 800 rpm (IKA_ T25 Ultra Turrax). This addition was done at uniform rate over a period of 5 min. Table 1 indicates the composition of the final formulations prepared by this process. Formulations A, B, C and D differ with regard to the co-emulsifier and type of glycol. Raposo et al. in the optimization of formulation excipients section teach the selection of the emulsifier system was based on the HLB concept, where the required HLB of the oil is equivalent to the HLB of the emulsifiers. The oil is a mixture of 50% alkyl benzoate and 50% IPM. The required HLB value of this mixture was calculated using the literature values of IPM (HLB¼12)14 and experimental values derived for alkyl benzoate. To obtain the HLB of alkyl benzoate, matched pairs of Span 80 (HLB=4.3) which is sorbitan oleate and Tween 0 (HLB=15) were prepared in order to obtain a range of HLB values between 6 and 13 approximately. Each mixture of 2 g of surfactants (Span_ 80/Tween_ 80) was dispersed in 5 g of water and then 3 g of alkyl benzoate was added in each mixture. The resultant mixtures 
Ascertainment of the Difference Between Scope the Prior Art and the Claims
(MPEP §2141.012)
Raposo et al. do not specifically teach C10-30 Alkyl acrylate crosspolymer as the acrylic polymer type; sodium hydroxide in water as the basic solution; ethylhexyl olivate as hydrophobic continuous phase and polyglyceryl-5 oleate. These deficiencies are cured by the teachings of Tegeli et al. and Bonda et al.
Tegeli et al. teach in the abstract many emulsifiers are currently employed in a wide area of pharmaceutical as well as cosmetologic applications to stabilize the oil-water system. These emulsifiers work on the principle of micelle formation and reduction of interfacial tension between two immiscible components. Thus the applicability of many surface active agents as primary emulsifier is dependent on its HLB range. In contrast to these agents, Pemulen polymeric emulsifier is having wider coverage of the stabilization ability due to its unique emulsification mechanism. Pemulen is a polymeric emulsifier composed of a block copolymer consisting of a poly acrylic acid similar to the Carbopol resins presently used to make aqueous and solvent gels in art conservation. These are novel oil-in-water (o/w) emulsifiers which provide numerous benefits to emulsions prepared with them. Thus the oil droplets are protected by the very high yield polymeric gel environment formed around the oil droplet by Pemulen and held in place. As a result Pemulen provides a highly stable emulsion. Due to efficient Pemulen 1621 polymer is a high molecular weight, cross-linked copolymer of acrylic acid and C10-C30 alkyl acrylate that is designed to form stable oil-in-water emulsions. It has relatively medium viscosity compared to other Pemulen polymers (see page 54). Pemulen polymers form stable oil-in-water emulsions with no or low levels of cosurfactant. Pemulen polymers provide efficient suspension and stabilization of insoluble materials and particles. These polymers provide shear thinning rheology which enables easy pumping and spraying of finished products. Thus Pemulens are highly beneficial in many pharmaceutical as well as non-pharmaceutical applications. The advantages of Pemulen polymers can be given as follows: i) Universal Emulsification ability ii) Emulsion Stability iii) Low Concentration iv) Low Irritancy v) Rapid Release and vi) Enables Unusual New Product Forms (see pages 56-57). Furthermore for the versatile applications of Pemulen polymers see pages 58-59). Polyacrylate polymers as supplied are dry, tightly coiled acidic molecules. Once dispersed in water, the molecules begin to hydrate and partially uncoil. The most common way to achieve maximum thickening from Carbopol polymers is by converting the acidic Carbopol polymer to a salt. This is easily achieved by neutralizing the Carbopol polymer with a common base such as sodium hydroxide (NaOH) or triethanolamine (TEA). Carbopol polymers must be neutralized in order to achieve maximum viscosity. Unneutralized dispersions have an approximate pH range of 2.5-3.5 depending on the polymer concentration. Optimum neutralization is achieved at a pH of 6.5-7.0; viscosity begins to decrease after a pH of 9.0, and will continue to decrease if the pH is increased (see page 55-56).
Bonda et al. teach a method may comprise, for example, combining a discontinuous oil phase with an emulsifying compound and one or more UV filters to form an oil phase mixture;  -emulsion; adding a neutralizing base to form a personal care product emulsion; adding water (e.g., to replace water lost during processing); and mixing the emulsion to form a homogenous composition. The present disclosure relates, in some embodiments, to compositions (e.g., stable compositions) for topical application to human skin (e.g., that are non-whitening when applied to wet skin). A composition may comprise, for example, a continuous water phase, a discontinuous oil phase dispersed in said continuous water phase, an emulsifying compound that from 0% to 1% by weight of the composition, a complete absence of any other emulsifying compound, a stabilizing, and non-whitening amount of one or more non-emulsifying grade carbomer polymers selected from the group carbomer copolymer, carbomer interpolymer, and carbomer homopolymer (see abstract). In some embodiments of the present disclosure, compositions of the oil phase may comprise solvents and emollients selected from the group comprising fatty acid esters, fatty alcohol esters, esters of Guerbet alcohols, benzoic acid esters, esters of dibasic acids, esters of polyprotic acids, esters of polyhydric alcohols including triglycerides, Polyethylene glycols and esters thereof, Polypropylene glycols and esters thereof, polyesters, silicones, organically-modified silicones, hydrocarbon compounds comprising, but not limited to, mineral oils including paraffinic oils, naphthenic oils, and aromatic oils and polymers derived from hydrocarbon compounds such as hydrogenated polyisobutene and polypropylene (paragraph 0038). In certain embodiments, the solvents and emollients in the oil phase may be C12-15 alkyl benzoate available, Butyloctyl salicylate, and Ethylhexyl olivate (paragraph 0039). Bonda et al. teach in table 2 as follows:

    PNG
    media_image2.png
    309
    281
    media_image2.png
    Greyscale

The oil phase of the present disclosure may also contain an emulsifying compound that may aid in the dispersion of the oil phase into the water phase. An emulsifying compound used in present embodiments may have varying hydrophilic lipophilic balance (HLB) values. For example, in certain embodiments of the present disclosure, an emulsifying compound may be Glyceryl Oleate (e.g. HALLSTAR GMO from HallStar, Chicago, Ill.), which may have an HLB of 3.8 and may be a liquid at room temperature. In some embodiments, Glyceryl Oleate may be present at a concentration by weight of 0-1%, such as 0.1-0.8%. In some embodiments, Glyceryl Oleate may be present at a concentration by weight of 0.3-0.5%. Certain other embodiments of the present disclosure may contain Sorbitan Oleate (e.g. SPAN 80 from Croda, Edison, N.J.), which may have an HLB of 4.3 and may be a liquid at room temperature. In some embodiments, Sorbitan Oleate may be present at a concentration of 0.2-0.4%. In yet other examples, embodiments of the present disclosure may contain PEG-4 Dilaurate (Pegosperse 200DL, Lonza), which may have an HLB of 6. In some embodiments, PEG-4 Dilaurate may be present at a concentration of about 0.3-0.5%. In some embodiments, PEG-4 Dilaurate may be present at a concentration of about 4%. An emulsifying compound, in some embodiments, need not be and/or is not a liquid at room temperature. According to some embodiments, an emulsifying compound may have an HLB above 4.3. For example, an emulsifying compound may have an HLB of about 6, between 4.5 and about 8, between about 5 and about 7, and/or between about 8 and about 12 (paragraph 0042).
Finding of Prima Facie Obviousness Rationale and Motivation
(MPEP §2142-2143)
It would have been prima facie obvious to a person of ordinary skill in the art at the time of the instant invention was filed to utilize C10-30 Alkyl acrylate crosspolymer as thickening agents in the emulsion composition because Tegeli et al. teach in the abstract many emulsifiers are currently employed in a wide area of pharmaceutical as well as cosmetologic applications to stabilize the oil-water system. These emulsifiers work on the principle of micelle formation and reduction of interfacial tension between two immiscible components. Thus the applicability of many surface active agents as primary emulsifier is dependent on its HLB range. In contrast to these agents, Pemulen polymeric emulsifier is having wider coverage of the stabilization ability due to its unique emulsification mechanism. Pemulen is a polymeric emulsifier composed of a block copolymer consisting of a poly acrylic acid similar to the Carbopol resins presently used to make aqueous and solvent gels in art conservation. These are novel oil-in-water (o/w) emulsifiers which provide numerous benefits to emulsions prepared with them. Thus the oil droplets are Pemulen 1621 polymer is a high molecular weight, cross-linked copolymer of acrylic acid and C10-C30 alkyl acrylate that is designed to form stable oil-in-water emulsions. It has relatively medium viscosity compared to other Pemulen polymers (see page 54). One of ordinary skilled in the art would have been motivated to do so because Tegeli et al. teach that Pemulen polymers form stable oil-in-water emulsions with no or low levels of cosurfactant. Pemulen polymers provide efficient suspension and stabilization of insoluble materials and particles. These polymers provide shear thinning rheology which enables easy pumping and spraying of finished products. Thus Pemulens are highly beneficial in many pharmaceutical as well as non-pharmaceutical applications. The advantages of Pemulen polymers can be given as follows: i) Universal Emulsification ability ii) Emulsion Stability iii) Low Concentration iv) Low Irritancy v) Rapid Release and vi) Enables Unusual New Product Forms (see pages 56-57). Furthermore for the versatile applications of Pemulen polymers see pages 58-59). Polyacrylate polymers as supplied are dry, tightly coiled acidic molecules. Once dispersed in water, the molecules begin to hydrate and partially uncoil. The most common way to achieve maximum thickening from Carbopol polymers is by converting the acidic Carbopol polymer to a salt.This is easily achieved by neutralizing the Carbopol polymer with a common base such as sodium hydroxide (NaOH) or triethanolamine (TEA). Carbopol polymers must be neutralized in order to achieve maximum viscosity. Unneutralized dispersions have an approximate pH range of 2.5-3.5 depending on the polymer concentration. Optimum neutralization is achieved at a pH of 6.5-7.0; viscosity begins to decrease after a pH of 9.0, and will continue to decrease if the pH is increased (see page 55-56). One of ordinary skill in the art would have been motivated to use the sodium base in thickening agent such as Pemulen because Tegeli et al. teach that Carbopol polymers must be neutralized in order to achieve maximum viscosity. Unneutralized dispersions have an approximate pH range of 2.5-3.5 depending on the polymer concentration. Optimum neutralization is achieved at a pH of 6.5-7.0; viscosity begins to decrease after a pH of 9.0, and will continue to decrease if the pH is increased (see page 55-56). An ordinary skilled artisan would have had a reasonable chance of success in combining the teachings of Raposo et al. and Tegeli et al. they both teach ingredients that can be used in making emulsifier compositions. It would have been to utilize polyglyceryl-5 oleate because Raposo et al. teach 
    PNG
    media_image3.png
    31
    175
    media_image3.png
    Greyscale

which are different by the number of carbon chains which are obvious variants and substitutable.
It would have been prima facie obvious to a person of ordinary skill in the art at the time of the instant invention was filed to substitute the emollients taught by Raposo et al. with ethylhexyl olivate because they are functionally equivalent and Bonda et al. clearly demonstrates the use of ethylhexyl olivate in emulsifier compositions as emmolient. Bonda et al. teach a method may comprise, for example, combining a discontinuous oil phase with an emulsifying compound and one or more UV filters to form an oil phase mixture; heating and mixing the oil phase mixture; dispersing one or more non-emulsifying grade carbomer polymers in a continuous water phase to form a water phase mixture; combining and mixing the oil phase mixture and the water phase mixture to form a pre -emulsion; adding a neutralizing base to form a personal care product emulsion; adding water (e.g., to replace water lost during processing); and mixing the emulsion to form a homogenous composition. The present disclosure relates, in some embodiments, to compositions (e.g., stable compositions) for topical application to human Ethylhexyl olivate (paragraph 0039). Bonda et al. teach in table 2 as follows:

    PNG
    media_image2.png
    309
    281
    media_image2.png
    Greyscale

The oil phase of the present disclosure may also contain an emulsifying compound that may aid in the dispersion of the oil phase into the water phase. An emulsifying compound used in present embodiments may have varying hydrophilic lipophilic balance (HLB) values. For example, in certain embodiments of the present disclosure, an emulsifying compound may be Glyceryl Oleate (e.g. HALLSTAR GMO from HallStar, Chicago, Ill.), which may have an HLB of 3.8 and may be a liquid at room temperature. In some embodiments, Glyceryl Oleate may be present at a concentration by weight of 0-1%, such as 0.1-0.8%. In some embodiments, Glyceryl Oleate may be present at a concentration by weight of 0.3-0.5%. Certain other embodiments of the present disclosure may contain Sorbitan Oleate (e.g. SPAN 80 from Croda, Edison, N.J.), which may have an HLB of 4.3 and may be a liquid at room temperature. In some embodiments, Sorbitan Oleate may be present at a concentration of 0.2-0.4%. In yet other examples, embodiments of the present disclosure may contain PEG-4 Dilaurate (Pegosperse 200DL, Lonza), which may have an HLB of 6. In some embodiments, PEG-4 Dilaurate may be present at a concentration of about 0.3-0.5%. In some embodiments, PEG-4 Dilaurate may be present at a concentration of about 4%. An emulsifying compound, in some embodiments, need not be and/or is not a liquid at room temperature. According to some embodiments, an emulsifying compound may have an HLB above 4.3. For example, an emulsifying compound may have an HLB of about 6, between 4.5 and about 8, between about 5 and about 7, and/or between about 8 and about 12 (paragraph 0042).
An ordinary skill in the art would have had a reasonable chance of success in combining the teachings of Raposo et al. and Bonda et al. because both references teach emulsifier compositions containing similar ingredients.
In light of the forgoing discussion, one of ordinary skill in the art would have concluded that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a).
Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary. 
Response to Applicant’s Arguments
Applicants argue Nothing in Raposo, Tegeli, and Bonda teaches or suggests a cold process emulsifier composition. In fact, each reference is silent with respect to a cold process emulsifier composition of any kind. While the Office relies on Raposo as allegedly teaching this feature (Action at 4), Applicants assert that Raposo is limited to cold-processed oil-in-water emulsions. For example, Raposo even recites "[t]he aim of this work is to develop, optimize and characterize cold process emulsions that are stable at acidic pH." Raposo at abstract. One having ordinary skill in the art would readily recognize that the claimed cold process emulsifier
compositions are intended to offer benefits to formulators of final personal oil-in-water emulsions and are not, in-and-of-themselves, personal care or dermatological emulsions.
Applicants assert that this fundamental difference between the claimed emulsifier composition
and the emulsions of Raposo are similar to the difference between a car and an engine. Simply
put, nothing in Raposo reads on the claimed cold process emulsifier compositions. Nothing in
Tegeli and Bonda cures this deficiency, as they are silent with respect to any cold process
formulation of any kind.
	The above assertions are not found persuasive because indeed Raposo et al. teach in the title Cold processed oil-in-water emulsions (which is a required limitation in applicant’s claim 1) for dermatological purpose. Raposo et al. to be a proper prior art reference does not necessarily have to teach other types of cold processed emulsion compositions. Raposo et al. teach 

    PNG
    media_image1.png
    589
    1215
    media_image1.png
    Greyscale

 Raposo et al. teach in the abstract the aim of this work is to develop, optimize and characterize cold process emulsions that are stable at acidic pH. The main surfactant was selected according to the hydrophilic lipophilic balance (HLB) concept and surface tension, whereas polymers were selected by viscoelastic measurements and analytical centrifugation. It was showed that the inclusion of methyl vinyl ether/maleic anhydride copolymer crosslinked with decadiene (PVM/MA) increased the storage modulus (G0) of the gels (23.9–42.1 Pa) two-fold and the droplet migration decreased from 3.66% to 0.95%/h. Cetrimide was selected as a preservative based on its microbiological results and additional contribution to the stability of the emulsions. Four emulsions were developed that differed by the co-emulsifier used (PEG-20 glyceril laurate and polyglyceryl-4-isostearate) and the glycol (2-methyl-2,4-pentanediol and ethoxydiglycol). Viscoelastic measurements and droplet size/microscopic analysis showed that the structure of PEG-20 glyceril laurate emulsion (76.0 Pa.s at 0.01 Hz and 32.9_3.7 mm, respectively) was stronger compared to polyglyceryl-4-isostearate Pa.s at 0.01 Hz and 37.8_15.7 mm, respectively). Differential scanning calorimetry (DSC) results were in accordance with the latter and showed that PEG-20 glyceril laurate with 2-methyl-2,4-pentanediol corresponded to 
Raposo et al. teach in preparation of o/w cold processes emulsions section that the oil-in-water (o/w) emulsions were prepared, initially, at room temperature of an oil liquid phase (19 g), achieved by dissolving the polymer modified silicone surfactant and co-emulsifiers (hexyldecyl laurate (PGL) or propylene glycol isostearate (PGIS)) in the oils (alkyl benzoate and IPM) and mixing (Helipath_ 130 rpm) for about 30 min. Next, an aqueous phase (81 g) was prepared at room temperature by dispersing the aqueous thickening agents (HPMC and PVM/MA) in water. The cetrimide and the glycol (ethoxydiglycol or pentanediol) were added to the aqueous solution and the resulting mixture was homogenized until a clear homogeneous gel was achieved. The emulsification phase was performed at room temperature by slowly adding the oil phase to the aqueous phase with high shear mixing at a rate about 12 800 rpm (IKA_ T25 Ultra Turrax). This addition was done at uniform rate over a period of 5 min. Table 1 indicates the composition of the final formulations prepared by this process. Formulations A, B, C and D differ with regard to the co-emulsifier and type of glycol. Raposo et al. in the optimization of formulation excipients section teach The selection of the emulsifier system was based on the HLB concept, where the required HLB of the oil is equivalent to the HLB of the emulsifiers. The oil is a mixture of 50% alkyl benzoate and 50% IPM. The required HLB value of this mixture was calculated using the literature values of IPM (HLB¼12)14 and experimental values derived for alkyl benzoate. To obtain the HLB of alkyl benzoate, matched pairs of Span 80 (HLB=4.3) which is sorbitan oleate and Tween 0 (HLB=15) were prepared in order to obtain a range of HLB values between 6 and 13 approximately. Each mixture of 2 g of surfactants (Span_ 80/Tween_ 80) was dispersed in 5 g of water and then 3 g of alkyl benzoate was added in each mixture. The resultant mixtures 

Applicant further argues Nothing in Raposo, Tegeli, and Bonda teaches or suggests a cold process emulsifier composition including an ingredient of an acrylic polymer neutralized after polymerization while dispersed in a hydrophobic continuous phase. Applicants assert that this feature is wholly missing from the cited references and that the claimed ingredient solves a long-felt need not solved by either of the references and is therefore non-obvious over the cited art. MPEP §716.04. The Office concedes that this feature is wholly missing from Raposo (Action at 7) and relies on Tegeli and Bonda as allegedly teaching this feature. Applicants respectfully disagree and assert that both Tegeli and Bonda at most include acrylate polymers to achieve oil-in-water emulsions that are neutralized in a hydrophilic phase (e.g., water) and not in a hydrophobic continuous phase. See Tegeli page 55, line - page 56, line 6 and Bonda [0006]. A person having ordinary skill in the art would recognize that the water neutralized acrylic polymer ingredients described in Tegeli and Bonda require additional steps to use while formulating emulsions that add complexity and cost to any emulsification process. For example, Bonda gels an acrylic polymer in a hydrophilic phase (e.g., water) before dispersing a hydrophobic (e.g., oil phase) into the hydrophilic phase. Bonda at [0006]. Similarly, Tegeli includes Pemulen, an acrylic polymer, which is first dispersed in a hydrophilic (e.g., water) phase to express maximum obtainable viscosity before introduction to a hydrophobic phase. Tegeli page 55, line 25-page 56, line 13. None of the cited acrylic polymers are ready to use. In contrast, the claimed ingredients are ready-to-use and do not require any dispersion, gelling, neutralization, or use of different phases, which Applicants assert are significant improvements over the ingredients of the cited art. At no point are the acrylic polymers of Tegeli and Bonda neutralized while dispersed in a hydrophobic continuous phase. Further, while Bonda teaches a final neutralization as a last of several steps, it does so to obtain a personal care emulsion, which does not read in the claimed cold process emulsifier composition. Besides reducing the number of steps, Applicants assert that the claimed acrylic polymer neutralized after polymerization while dispersed in a hydrophobic continuous phase is innovative over blended products such as those cited because there is a reaction between the acrylic polymer and the neutralizer and the oil phase instead of a simple blend of multiple components. Therefore, the ingredient of an acrylic polymer neutralized while dispersed in a hydrophobic continuous phase is wholly missing from each of the cited references and nothing in the references renders this feature obvious.
The above assertions are not found persuasive because Applicant’s claims  are drawn to a product not a method of making. The steps and processes how the composition is not afforded patentability weight. "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). The burden is on Applicant to show that such process or step or order of mixing will impart structural difference compared to the prior art process of prima facie obvious to a person of ordinary skill in the art at the time of the instant invention was filed to utilize C10-30 Alkyl acrylate crosspolymer as thickening agents in the emulsion composition because Tegeli et al. teach in the abstract many emulsifiers are currently employed in a wide area of pharmaceutical as well as cosmetologic applications to stabilize the oil-water system. These emulsifiers work on the principle of micelle formation and reduction of interfacial tension between two immiscible components. Thus the applicability of many surface active agents as primary emulsifier is dependent on its HLB range. In contrast to these agents, Pemulen polymeric emulsifier is having wider coverage of the stabilization ability due to its unique emulsification mechanism. Pemulen is a polymeric emulsifier composed of a block copolymer consisting of a poly acrylic acid similar to the Carbopol resins presently used to make aqueous and solvent gels in art conservation. These are novel oil-in-water (o/w) emulsifiers which provide numerous benefits to emulsions prepared with them. Thus the oil droplets are protected by the very high yield polymeric gel environment formed around the oil droplet by Pemulen and held in place. As a result Pemulen provides a highly stable emulsion. Due to efficient stabilization, it can be used in number of preparations which are discussed in this review.  Pemulen 1621 polymer is a high molecular weight, cross-linked copolymer of acrylic acid and C10-C30 alkyl acrylate that is designed to form stable oil-in-water emulsions. It has relatively medium viscosity compared to other Pemulen polymers (see page 54). One of ordinary skilled in the art would have been motivated to do so because Tegeli et al. teach that Pemulen polymers form stable oil-in-water emulsions with no or low levels of cosurfactant. Pemulen polymers provide efficient suspension and stabilization of insoluble materials and particles. These polymers provide shear thinning rheology which enables easy pumping and spraying of finished products. Thus Pemulens are highly beneficial in many base such as sodium hydroxide (NaOH) or triethanolamine (TEA). Carbopol polymers must be neutralized in order to achieve maximum viscosity. Unneutralized dispersions have an approximate pH range of 2.5-3.5 depending on the polymer concentration. Optimum neutralization is achieved at a pH of 6.5-7.0; viscosity begins to decrease after a pH of 9.0, and will continue to decrease if the pH is increased (see page 55-56). One of ordinary skill in the art would have been motivated to use the sodium base in thickening agent such as Pemulen because Tegeli et al. teach that Carbopol polymers must be neutralized in order to achieve maximum viscosity. Unneutralized dispersions have an approximate pH range of 2.5-3.5 depending on the polymer concentration. Optimum neutralization is achieved at a pH of 6.5-7.0; viscosity begins to decrease after a pH of 9.0, and will continue to decrease if the pH is increased (see page 55-56). An ordinary skilled artisan would have had a reasonable chance of success in combining the teachings of Raposo et al. and Tegeli et al. they both teach ingredients that can be used in making emulsifier compositions. It would have been to utilize polyglyceryl-5 oleate because Raposo et al. teach 
    PNG
    media_image3.png
    31
    175
    media_image3.png
    Greyscale


Applicant argues Nothing in Raposo, Tegeli, and Bonda teaches or suggests the specific combination of ingredients that constitutes the claimed cold process emulsifier composition that includes an acrylic polymer neutralized after polymerization, a hydrophobic continuous phase, a hydrophilic discontinuous phase, a low HLB emulsifier, and a high HLB inverting agent. While the Office alleges that the cited references teaches these features, Applicants assert that the Office has instead cherry picked components from references unrelated to the claimed cold process emulsifier composition that would only be combined through impermissible hindsight and that the basis for such a combination of ingredients cannot be gleaned from Raposo, Tegeli, and Bonda, whether considered alone or in combination. MPEP § 2145. For example, the Office alleges that it would have been obvious to substitute the emollients taught by Raposo with ethyl hexyl olivate because they are functionally equivalent and that Bonda demonstrates use of ethyl
hexyl olivate as an emollient. However, Bonda clearly teaches use of ethylhexyl olivate and
 other polar hydrophobic phases like butyloctyl salicylate in personal care emulsion compositions and not emulsifier compositions as claimed. Similarly, as described above, none of the cited references teach or suggest the claimed hydrophobic continuous phase having a polarity index up to 30 mN/m, containing an acrylic polymer neutralized after the polymerization and amphiphilic compounds; permitting to obtain a personal care or pharmaceutical emulsion having the stability and sensorial properties desired from the formulators. Instead, the Office relied on arguments based on combining the elements separately, which Applicants assert would constitute different ingredients combined in different ways. The claimed combination of ingredients, advantageously provides for a cold process emulsifier composition that remains stable at a temperature ranging from about 5 °C to 40 °C for at least about 1 month, another feature wholly missing from the cited references, which Applicants assert is due to the cherry picked nature of components from the references.
The above assertions are not found persuasive because in response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). The examiner reminds applicant that the reasons or motivation to combine the references does not necessarily have to be the same as what applicant intends to address. The reason or motivation to modify the reference may often suggest what the inventor has done, but for a different purpose or to solve a different problem. It is not necessary that the prior art suggest the In re Kahn, 441 F.3d 977, 987, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006) (motivation question arises in the context of the general problem confronting the inventor rather than the specific problem solved by the invention); Cross Med. Prods., Inc. v. Medtronic Sofamor Danek, Inc., 424 F.3d 1293, 1323, 76 USPQ2d 1662, 1685 (Fed. Cir. 2005) ("One of ordinary skill in the art need not see the identical problem addressed in a prior art reference to be motivated to apply its teachings."); In re Lintner, 458 F.2d 1013, 173 USPQ 560 (CCPA 1972) (discussed below); In re Dillon, 919 F.2d 688, 16 USPQ2d 1897 (Fed. Cir. 1990), cert. denied, 500 U.S. 904 (1991) (discussed below). It would have been prima facie obvious to a person of ordinary skill in the art at the time of the instant invention was filed to substitute the emollients taught by Raposo et al. with ethylhexyl olivate because they are functionally equivalent and Bonda et al. clearly demonstrates the use of ethylhexyl olivate in emulsifier compositions as emmolient. Bonda et al. teach a method may comprise, for example, combining a discontinuous oil phase with an emulsifying compound and one or more UV filters to form an oil phase mixture; heating and mixing the oil phase mixture; dispersing one or more non-emulsifying grade carbomer polymers in a continuous water phase to form a water phase mixture; combining and mixing the oil phase mixture and the water phase mixture to form a pre -emulsion; adding a neutralizing base to form a personal care product emulsion; adding water (e.g., to replace water lost during processing); and mixing the emulsion to form a homogenous composition. The present disclosure relates, in some embodiments, to compositions (e.g., stable compositions) for topical application to human skin (e.g., that are non-whitening when applied to wet skin). A composition may comprise, for example, a continuous water phase, a discontinuous oil phase dispersed in said continuous water phase, an emulsifying compound that from 0% to 1% by weight of the composition, a complete Ethylhexyl olivate (paragraph 0039). Bonda et al. teach in table 2 as follows:

    PNG
    media_image2.png
    309
    281
    media_image2.png
    Greyscale

The oil phase of the present disclosure may also contain an emulsifying compound that may aid in the dispersion of the oil phase into the water phase. An emulsifying compound used in present embodiments may have varying hydrophilic lipophilic balance (HLB) values. For example, in certain embodiments of the present disclosure, an emulsifying compound may be Glyceryl Oleate (e.g. HALLSTAR GMO from HallStar, Chicago, Ill.), which may have an HLB of 3.8 and may be a liquid at room temperature. In some embodiments, Glyceryl Oleate may be present at a concentration by weight of 0-1%, such as 0.1-0.8%. In some embodiments, Glyceryl Oleate may be present at a concentration by weight of 0.3-0.5%. Certain other embodiments of the present disclosure may contain Sorbitan Oleate (e.g. SPAN 80 from Croda, Edison, N.J.), which may have an HLB of 4.3 and may be a liquid at room temperature. In some embodiments, Sorbitan Oleate may be present at a concentration of 0.2-0.4%. In yet other examples, embodiments of the present disclosure may contain PEG-4 Dilaurate (Pegosperse 200DL, Lonza), which may have an HLB of 6. In some embodiments, PEG-4 Dilaurate may be present at a concentration of about 0.3-0.5%. In some embodiments, PEG-4 Dilaurate may be present at a concentration of about 4%. An emulsifying compound, in some embodiments, need not be and/or is not a liquid at room temperature. According to some embodiments, an emulsifying compound may have an HLB above 4.3. For example, an emulsifying compound may have an HLB of about 6, between 4.5 and about 8, between about 5 and about 7, and/or between about 8 and about 12 (paragraph 0042). An ordinary skill in the art would have had a reasonable chance of success in combining the teachings of Raposo et al. and Bonda et al. because both references teach emulsifier compositions containing similar ingredients.

Conclusions
No claims are allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIGABU KASSA whose telephone number is (571)270-5867.  The examiner can normally be reached on 8 AM-5 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Blanchard can be reached on 571-272-0827.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/TIGABU KASSA/
Primary Examiner, Art Unit 1619